DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s remarks/remarks filed on 03/07/2022 and 03/18/2022 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) filed on 03/07/2022 has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) filed on 03/07/2022 has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102, applicant’s amendment(s) to the claim(s) filed 03/07/2022 and 03/18/2022 has/have overcome the claim rejection(s).
With respect to applicant’s statements about the substance of interview conducted on 03/15/2022 in page 1 of applicant’s remarks filed on 03/18/2022, examiner agrees with applicant’s statements. 
   Applicant’s argument that withdrawn method claims 18-24 filed on 03/18/2022 are in a condition for being rejoined and allowed because they are commensurate in scope with apparatus claims 13 and 28 is not found persuasive. Withdrawn method claims 18-24 filed on 03/18/2022 do not include ALL the limitations of allowed apparatus claim 13 or claim 28; thus, they are not in a condition for being rejoined. See pg. 6 of CTRS dated 09/15/2021 and MPEP § 821.04. Additionally, Applicant’s argument is moot in view of the cancellation of withdrawn claims 18-20 in the Examiner’s amendments presented in this Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Elizabeth F. Holowacz on 06/15/2022.
The application has been amended as follows: 
In the Claims: 

13. (Currently Amended) An additive manufacturing device comprising a power radiation source having a head system, a controller, and a kit configured for the calibration of the head system of the power radiation source of the additive manufacturing device, the kit comprising:
a calibration plate having a plurality of reference marks; and
a firing support made from at least one material sensitive to a radiation of the power radiation source, the firing support leaving the plurality of reference marks of the calibration plate visible when the firing support is in place on the calibration plate,
wherein the firing support comprises a plurality of windows distributed in such a way as to become superposed with the plurality of reference marks of the calibration plate and leave them visible when the firing support is in place on the calibration plate,
wherein the controller is configured to control the power radiation source and the head system in such a way as to perform on the firing support, for each reference mark of the calibration plate, a firing at a given theoretical target position in the vicinity of the corresponding reference mark, the firing being performed as a succession of several firing points, wherein the several firing points are distributed along a predefined firing pattern, [[and]]
wherein the additive manufacturing device further comprises: 
an optical measurement equipment configured to take an image
a processor configured to: process the [[an]] image of each performed succession of several firing points taken by the optical measurement equipment in order to deduce a position of a midpoint of each performed succession of several firing points, compare the position of the midpoint of each performed succession of several firing points with the corresponding theoretical target position, and [[to]] calculate [[a]] correction valuess, and 
wherein the controller is configured to receive the correction values and to control the head system based on the correction values.
15.    (Currently Amended) The additive manufacturing device according to claim 13, wherein the  is mobile and is configured to move
18-24. (Cancelled)
26. (Cancelled) 
28.    (Currently Amended) An additive manufacturing device comprising a power radiation source having a head system, a controller, and a kit configured for the calibration of the head system of the power radiation source of the additive manufacturing device, the kit comprising:
a calibration plate having a plurality of reference marks; and
a firing support made from at least one material sensitive to a radiation of the power radiation source, the firing support leaving the plurality of reference marks of the calibration plate visible when the firing support is in place on the calibration plate,
wherein the firing support comprises a plurality of windows distributed in such a way as to become superposed with the plurality of reference marks of the calibration plate and leave them visible when the firing support is in place on the calibration plate,
wherein the controller is configured to control the power radiation source and the head system in such a way as to perform on the firing support, for each reference mark of the calibration plate, a firing at a given theoretical target position in the vicinity of the corresponding reference mark, the firing being performed as a succession of several firing points, wherein some of the several firing points are generated with different focus controls, [[and]]
wherein the additive manufacturing device further comprises: 
an optical measurement equipment configured to take an image
a processor configured to: process the [[an]] image of each performed succession of several firing points taken by the optical measurement equipment in order to deduce a position of a midpoint of each performed succession of several firing points, compare the position of the midpoint of each performed succession of several firing points with the corresponding theoretical target position, and [[to]] calculate [[a]] correction valuess, and 
wherein the controller is configured to receive the correction values and to control the head system based on the correction values.
30.    (Currently Amended) The additive manufacturing device according to claim 28, wherein the  is mobile and is configured to move
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 13 and 28, Higashi (US 20100176539 – of record) discloses an additive manufacturing device (abstract, P0016, device 1 shown in Fig. 1) comprising a power radiation source (light emitting unit 3: P0017, Fig. 1) having a head system (scanning head 34: P0017, Fig. 3), a controller (control unit 6: P0016, Fig. 1), and a kit configured for the calibration of the head system of the power radiation source of the additive manufacturing device (a kit/means capable of correcting/calibrating the scanning head system 34 of the light emitting unit 3 of the additive manufacturing device 1: Abstract, P0008, 0018, and Figs. 2-3), the kit comprising:
a calibration plate (correction plate 41) having a plurality of reference marks (bores/cavities 41a capable of functioning as reference marks because they provide a reference position/contrast for the determination and correction in the position of laser beams: P0011, 0026-0027, and Figs. 5-6); and 
a firing support (correction target 4) made from at least one material sensitive to a radiation of the power radiation source (correction target 4 formed of material which is melted by the light beams of the light emitting unit 3: Abstract and P0024), the firing support leaving the plurality of reference marks of the calibration plate visible when the firing support is in place on the calibration plate (the correction target 4 is capable of leaving the counter bores 41a of the correction plate 41 visible when the correction target 4 is placed on the correction plate 41 after marking the correction target 4: Abstract, P0024, and Figs. 5-6b),
wherein the firing support comprises a plurality of windows distributed in such a way as to become superposed with the reference marks of the calibration plate and leave them visible when the firing support is in place on the calibration plate (after marking the correction target 4, the correction target 4 comprises a plurality of “through-holes” 7 distributed in such a way as to become superposed with the bores/cavities 41a of the correction plate 41 and leave them visible when correction target 4 is in place on the correction plate 41: P0025-0027 and Figs. 5-6; wherein the “through-holes” read on the claimed windows as the windows encompass openings/holes in view of paragraph [0081] of applicant’s published application),
wherein the controller is configured to control the power radiation source and the head system in such a way as to perform on the firing support (control unit 6 is capable of directing/controlling 3 and 34 to form marks on the correction target 4: P0016, P0018, Fig. 1b), for each reference mark of the calibration plate, a firing at a given theoretical target position in the vicinity of the corresponding reference mark (irradiating laser beams at a predetermined radiation point in the vicinity/above of the corresponding reference bores/cavities of the correction plate 41 so as to form marks above/near the reference bores/cavities of 41: P0020, Fig. 6; wherein Higashi explicitly discloses forming of multiples marks during marking of 4: P0027, claim 1; while Fig. 6a of Higashi shows a single mark, a person of ordinary skill in the art would understand/recognize that a formed mark, which is equivalent to an applicant’s firing point, is provided/desirable for each reference cavity/bore of the correction plate 41), ….; and 
wherein the additive manufacturing device further comprises: 
an optical measurement equipment (movable imaging camera 5 functionally equivalent to the claimed optical measurement equipment: Fig. 1) configured to take an image of each …. firing point (imaging camera 5 is movable at any desired position above the correction target 4 and is capable of taking image(s) of the individual marks formed during marking of correction target 4 with laser beams: abstract, P0017-0018, 0025; while Figs. 4-5 of Higashi show imaging of a single formed mark, a person of ordinary skill in the art would understand/recognize that imaging is applicable/desirable for each of the formed marks); and
a processor (processor 52, Fig. 1) configured to: process an image of each … firing point taken by the optical measurement equipment … (processor 52 is capable of processing the image(s) of the formed marks taken by the imaging camera 5: P0017-0018, 0025, Fig. 1, Fig. 4; while Fig. 5 of Higashi shows/describes image(s) processing of a single formed mark, a person of ordinary skill in the art would understand/recognize that image processing is applicable/desirable for each of the formed marks) …, compare a position of each … firing point with the corresponding theoretical target position (processor 52 is capable of comparing the location of the imaged formed mark and the radiation point previously set: P0020, claim 1), and to calculate a correction to be applied for the calibration of the head system according to said comparison (calculating and applying a correction for the calibration/correction of the head system based on said comparison: P0009, 0020). 
 

    PNG
    media_image1.png
    734
    648
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    440
    389
    media_image2.png
    Greyscale


Higashi fails to disclose/suggest that the firing for each reference mark of the calibration plate is performed as a succession of several firing points because Higashi discloses/suggests only one firing forming mark 7 on the firing support 4 per bore/mark 41a of the correction plate 41 (Fig. 6b). In other words, Higashi discloses/suggests one firing point per reference mark whereas the claimed invention requires several firing points per reference mark. Due to this difference, Higashi fails to disclose or suggest each and every limitation of the claimed controller and processor.

		Higashi’s firing 			vs.       Applicant’s claimed firing 

    PNG
    media_image3.png
    324
    733
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    394
    809
    media_image4.png
    Greyscale

									
    PNG
    media_image5.png
    306
    311
    media_image5.png
    Greyscale

In an analogous art, kits/plates for determining and correcting accuracy of laser radiation sources (P0004-0005, 0022-0023, and Fig. 1), Dietrich (US 20030192868 – of record) discloses a device comprising: 
a calibration plate (reference plate 110) having a plurality of reference marks (reference marks 112: P0019, Fig. 1);
a firing support (test plate 120) made from at least one material sensitive to a radiation of the power radiation source (test plate 120 is made of material markable by beams of the laser), the firing support leaving the reference marks of the calibration plate visible when the firing support is in place on the calibration plate (P0019-0020 and Fig. 1), wherein the firing support comprises a plurality of windows (bores 121) distributed in such a way as to become superposed with the reference marks of the calibration plate and leave them visible when the firing support is in place on the calibration plate (“bores 121, which are arranged in such a way that, given a corresponding relative position between the reference plate 110 and the test plate 120, the reference marks 112 provided on the reference plate 110 can be seen”: P0011, 0019, and Fig. 1; wherein the bores read on the claimed windows in view of their scope disclosed at paragraph [0081] of applicant’s published application); and 
an optical measurement equipment (image acquisition device comprising a movable camera) capable of moving over the firing support (P0008, 0011, 0017, 0022, and claim 3) and capable of taken image(s) of firing points (P0020 and Figs. 1-2). Dietrich further discloses/suggests to process a series of laser beams (a series of firing points) to form a series of test marks 122 in a selected working area 130, wherein the number of test marks 122 is greater than the number of reference marks 112, and wherein at least two test marks (i.e. firing points) 122 can be related to each reference mark in the selected working area (P0019-0020 and Fig. 1). Thus, Dietrich further shows/suggests to provide at least two firing points 122 per reference mark 112 in the selected working area 130 (Fig. 1).  However, Dietrich fails to disclose/suggest ‘a processor configured to: process an image of each performed succession of several firing points taken by the optical measurement equipment in order to deduce a position of a midpoint of each performed succession of several firing points, compare the position of the midpoint of each performed succession of several firing points with the corresponding theoretical target position’ because Dietrich merely discloses/suggests to process an image of each firing point taken by the optical measurement equipment in order to deduce a position of a midpoint of each firing point and to compare the position of the midpoint of the single firing point with the corresponding theoretical target position of the corresponding reference mark (P0021-0022, Fig. 2). 

Dietrich’s comparison:   			vs.               Applicant’s claimed comparison:

    PNG
    media_image6.png
    485
    491
    media_image6.png
    Greyscale
					
    PNG
    media_image7.png
    343
    296
    media_image7.png
    Greyscale

           
Therefore, a primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to an additive manufacturing device is that prior art of record, alone or in combination, fails to teach or suggest ‘a processor configured to: process an image of each performed succession of several firing points taken by the optical measurement equipment in order to deduce a position of a midpoint of each performed succession of several firing points, compare the position of the midpoint of each performed succession of several firing points with the corresponding theoretical target position, and calculate correction values for the calibration of the head system according to said comparisons, wherein the controller is configured to receive the correction values and to control the head system based on the correction values’ as claimed in independent claims 13 and 25. No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combining to render the claimed invention obvious. According to paragraphs [0026-0028] of applicant’s published application, applicant’s invention allows better calibration and correction than the prior art. Thus, claims 13-17 and 28-32 are deemed novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743